DETAILED ACTION
1.	The communication is in response to the application received 08/17/2021, wherein claims 1-16 are pending and are examined as follow. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 08/17/2021 and 01/12/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: Pg. 6 line 6 reads “FIB 1A” and should read “FIG 1A”.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1, 5, 6, 8-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,528,088 B2 (17/404,669) in view of Lof et al. US 7,420,676 B2, hereinafter referred to as 088 and Lof, respectively. 
7.	Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 088 in view of Lof, and in further view of Ohsaki et al. US 2005/0146693 A1, hereinafter referred to as Ohsaki.
8.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 088, in view of Lof, and in further view of Lin et al. US 2017/0336035 A1, hereinafter referred to as Lin.
9.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 088, in view of Lof, and in further view of Shiba et al. (JP-2012195380-A), hereinafter referred to as Shiba.
10.	Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 088 in view of Lof, and in further view of Yamashita et al. US 5,783,342, hereinafter referred to as Yamashita.
Please refer to the following Table for details.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 17/404,687


U.S. Patent No. 11,528,088 B2
(Previously 17/404,669)

Claim 1
An inspection system, comprising: an imaging module configured to image a wafer with a first light beam and a second light beam that is coaxially aligned with the first light beam, the first light beam imaging a first pattern located on a front side of a wafer to form a first image, the second light beam imaging a second pattern located below the first pattern to form a second image, the second light beam having power sufficient to pass through at least a portion of a thickness of the wafer and reach the second pattern; and processing circuitry configured to perform image analysis on the first image and the second image to calculate at least one of an overlay value of the first pattern and the second pattern and inspect defects of the wafer.
Claim 1
An imaging system, comprising: a first light source configured to generate a first light beam of a first wavelength; a second light source configured to generate a second light beam of a second wavelength; an alignment module configured to coaxially align the second light beam with the first light beam; a coaxial module configured to focus the coaxially aligned first and second light beams onto a first pattern located on a front side of a wafer and a second pattern located below the first pattern, respectively; and an image capturing module configured to capture a first image of the first pattern and a second image of the second pattern, wherein the second light beam has power sufficient to pass through at least a portion of a thickness of the wafer and reach the second pattern.
Claim 2
The inspection system of claim 1, wherein the second pattern is incorporated in a reference plate located below the wafer.
Claim 8
The imaging system of claim 1, wherein the second pattern is incorporated in a reference plate positioned below the wafer.
Claim 3
The inspection system of claim 2, wherein the reference plate is placed on or adhered to a back side of the wafer.
See Ohsaki below

Claim 4
The inspection system of claim 2, wherein the reference plate is incorporated in a substrate holder of a photolithography scanner or stepper.
See Ohsaki below

Claim 5
The inspection system of claim 1, wherein the second pattern is formed on a back side of the wafer, and the second light beam has the power sufficient to pass through an entire thickness of the wafer and reach the second pattern.
See Lof below
Claim 6
The inspection system of claim 1, wherein the second pattern is embedded within the wafer.
See Lof below
Claim 7
The inspection system of claim 1, wherein the second pattern includes a radioactive or fluorescent material.
See Lin below
Claim 8
The inspection system of claim 1, wherein the second pattern includes at least one of a point, a line, a corner, a box, a triangle, a number and a mark.
See Lof below
Claim 9
The inspection system of claim 1, wherein the second wavelength has a second wavelength longer than a first wavelength of the first light beam.
Claim 2
The imaging system of claim 1, wherein the second wavelength is longer than the first wavelength.
Claim 10
The inspection system of claim 9, wherein the first wavelength is 50-400 nanometers, and the second wavelength is 1-10 micrometers.
Claim 4
The imaging system of claim 3, wherein the first wavelength is 50-400 nanometers, and the second wavelength is 1-10 micrometers.
Claim 11
The inspection system of claim 10, wherein the first wavelength is 266 nanometers, and the second wavelength is 3.6 or 3.7 micrometers.
Claim 5
The imaging system of claim 4, wherein the first wavelength is 266 nanometers, and the second wavelength is 3.6 or 3.7 micrometers.
Claim 12
The inspection system of claim 9, further comprising an ultraviolet (UV) light source configured to generate the first light beam, and an infrared (IR) light source configured to generate the second light beam.
Claim 3
The imaging system of claim 2, wherein the first light source is an ultraviolet (UV) light source, and the second light source is an infrared (IR) light source.
Claim 13
The inspection system of claim 12, wherein the second pattern is imaged via quantum tunneling imaging or IR transmission imaging.
See Shiba below
Claim 14
The inspection system of claim 1, wherein the second pattern is coaxially aligned with the wafer.
See Yamashita below
Claim 15
The inspection system of claim 1, wherein the processing circuitry performs the image analysis by identifying coordinate locations of the first pattern relative to the second pattern as the overlay value.
See Yamashita below
Claim 16
The inspection system of claim 1, wherein the second pattern is projected on a surface of the wafer.
See Lof below


11.	Claim 1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 088, in view of Lof. With the exception of teaching header information, claim 1 of 088 as seen in the chart above, discloses all of the elements in instant claim 1, where noted differences are primarily due to (1) the elements not necessarily being one-to-one and (2) the use of equivalent and/or substitute terms describing the elements.
As to Claim 1, Those features that are not disclosed by 088 include “and processing circuitry configured to perform image analysis on the first image and the second image to calculate at least one of an overlay value of the first pattern and the second pattern and inspect defects of the wafer.”
Lof however teaches and/or suggests “and processing circuitry configured to perform image analysis on the first image and the second image to calculate at least one of an overlay value of the first pattern and the second pattern and inspect defects of the wafer.” as illustrated for e.g., in Figs. 4b, 5a, and 5b where front to backside alignment errors on substrate W can be determined via the process found in for e.g. col. 8 lines 63-67 and col. 9 lines 1-51. Lof shows position errors of 10-20 nm or 5-10 nm in a scanner are generally tolerable within an overall overlay budget of perhaps 100-500nm (col. 3 lines 17-22). Therefore, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention, to include a projection optical system of an exposure apparatus as taught by Lof that has a high numerical aperture and yields precise alignments and exposures with good resolution without increasing the size of the apparatus (¶0010).
As to Claim 5, 088 does not teach the disclosed features, however, Lof is found to teach and/or suggest “wherein the second pattern is formed on a back side of the wafer, and the second light beam has the power sufficient to pass through an entire thickness of the wafer and reach the second pattern”.  In particular, Lof (Fig. 4b and Figs. 5a-5b) shows a 2nd pattern (e.g. pattern I2) located on the underside of wafer W which suggests the light must have had sufficient power to pass through wafer W. The motivation for combining Lof with 088 is the same as presented above for claim 1. 
As to Claim 6, 088 does not teach the disclosed features, however, Lof is found to teach and/or suggest “The inspection system of claim 1, wherein the second pattern is embedded within the wafer”.  In particular, note the pattern I2 in wafer W as shown in Fig. 4b and as similarly shown in Figs. 5a-5b. The motivation for combining Lof with 088 is the same as presented above for claim 1. 
As to Claim 8, 088 does not teach the disclosed features, however, Lof is found to teach and/or suggest “The inspection system of claim 1, wherein the second pattern includes at least one of a point, a line, a corner, a box, a triangle, a number and a mark”. See for e.g. the ‘marks’ shown in Fig. 4a for I2 (construed as a second pattern) located on the bottom of wafer W. The motivation for combining Lof with 088 is the same as presented above for claim 1. 
As to Claim 16, 088 does not teach the disclosed features, however, Lof is found to teach and/or suggest “The inspection system of claim 1, wherein the second pattern is projected on a surface of the wafer”, see Figs. 4A-4B and col. 7 lines 54-63 regarding imaging and etching repeating pattern M2 onto the second side of transparent substrate W to form image I2. The motivation for combining Lof with 088 is the same as presented above for claim 1. 
As to Claims 3-4, 088 and Lof do not teach the disclosed features, however, Ohsaki is found to teach and/or suggest the features of each.  Regarding “The inspection system of claim 2, wherein the reference plate is placed on or adhered to a back side of the wafer” of claim 3, Ohsaki discloses a W-side reference plate 142 (Fig. 1) that appears to be placed on or adhered to the backside of wafer W as shown. Regarding “The inspection system of claim 2, wherein the reference plate is incorporated in a substrate holder of a photolithography scanner or stepper” of claim 4, Ohsaki (¶0039) further teaches a step-and-scan exposure apparatus (or a scanner) or a step-and-repeat exposure apparatus (or a stepper). Therefore, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention, to include a projection optical system of an exposure apparatus as taught by Ohsaki that has a high numerical aperture and yields precise alignments and exposures with good resolution without increasing the size of the apparatus (¶0010).
As to Claim 7, 088 and Lof do not teach the disclosed features, however, Lin is found to teach and/or suggest these features. Regarding “The inspection system of claim 1, wherein the second pattern includes a radioactive or fluorescent material”, Lin ¶0019 teaches a display pattern on a substrate forming a first fluorescent material mixed layer.  It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lin as above to help reduce the point light source phenomena during the fabrication process of light emitting displays (¶0002-0003). 
As to Claim 13, 088 and Lof do not teach the disclosed features, however, Shiba is found to teach and/or suggest these features. Regarding “The inspection system of claim 12, wherein the second pattern is imaged via quantum tunneling imaging or IR transmission imaging”, Shiba (Figs. 3, 7 and pg. 5 1st paragraph) teaches NIR light passing through wafer W and is irradiated onto wafer mark WM2 on the back surface. It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shiba as above for providing exposure and mark detection techniques in a lithographic process used in semiconductor device manufacturing, that helps to detect position information on the back surface of a wafer with high accuracy, thus improving the overlay accuracy (pg. 8, lines 22-24).
As to Claims 14-15, 088 and Lof do not teach the disclosed features, however, Yamashita is found to teach and/or suggest the features of each.  Regarding “The inspection system of claim 1, wherein the second pattern is coaxially aligned with the wafer”, see pattern 32b which is coaxially aligned with wafer 18. Regarding “The inspection system of claim 1, wherein the processing circuitry performs the image analysis by identifying coordinate locations of the first pattern relative to the second pattern as the overlay value.”, see col. 14 lines 5-8 regarding measuring overlay difference between patterns 31b and 32b with computational details presented in col. 14. It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Yamashita as above for providing a method and system for measuring resist patterns, that helps to achieve high accuracy measurements for the amount of overlay difference (abstract and col. 21 lines 65-67).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 5,783,342), in view of Biafore et al. (US 2018/0275523 A1), hereinafter referred to as Yamashita and Biafore, respectively.
Regarding claim 1, Yamashita discloses and/or suggests  “An inspection system [Refer to Yamashita’s measurement system in for e.g. Fig. 15 with corresponding text support in col. 22 lines 10-58], comprising: an imaging module [See image sensing device 67 as shown and as described above] configured to image a wafer [See imaged wafer 18] with a first light beam [Light source 61 emits coherent light beams f1 and f2 which are construed as first light beams] and a second light beam [Light source 62 emits light beams (dashed lines) as illustrated, which are construed as second light beams] that is coaxially aligned with the first light beam [The light beams above share the same optical axis (col. 22 lines 10-20), i.e. are coaxially aligned], the first light beam imaging a first pattern located on a front side of a wafer to form a first image [Yamashita’s first pattern can be understood to correspond to OM pattern 31b on wafer 18 (see col. 22 lines 10-58 and Fig. 15 for support)] , the second light beam imaging a second pattern located below the first pattern to form a second image [Yamashita’s second pattern can be understood to correspond to OR pattern 32b on wafer 18 (see col. 22 lines 10-58 and Fig. 15 for support)], the second light beam having power sufficient to pass through at least a portion of a thickness of the wafer and reach the second pattern [As shown in Fig. 15, the light beams from light source 62 (dashed lines) can pass through the resist layer of wafer 18 to reach OR pattern 32b. Also see col. 4 lines 1-4]; and processing circuitry configured to perform image analysis on the first image and the second image to calculate at least one of an overlay value of the first pattern and the second pattern [Yamashita’s system as described above facilitate calculating with high overlay accuracy (abstract), the position difference between the reference position of the OR pattern 32b and the reference position of the OM pattern 31b. Processing circuitry must be present to perform Yamashita’s measurement method],  and inspect defects of the wafer.” [Yamashita’s teachings for achieving higher overlay accuracy (abstract) in light of possible errors (e.g. offsets produced by expansion/contraction of semiconductors – col. 1 lines 18-22 and Fig. 21) is construed to be related to inspecting the wafer for defects, where said errors are considered related to said defects.  See Biafore below for more direct support] Yamashita does not address the limitation “and inspect defects of the wafer”. However, Biafore from the same or similar field of endeavor is brought in to disclose such support. [Based on the semiconductor device system of Fig. 1A and the lithography sub-system of Fig. 1B,  ¶0033 for e.g. shows how sub-system 104 may measure portions of the patterns of device elements that are susceptible to fabrication defects] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yamashita for achieving higher overlay accuracy (abstract), to add the teachings of Biafore directed to a stochastically-aware metrology system (e.g. abstract and ¶0028) for inspecting random defects on a sample. By way of Biafore’s metrology system, such stochastic repeaters can be mitigated within a specified tolerance, thus allowing the fabrication tool to fabricate a sample according to a modified production recipe (abstract).  
Regarding claim 6, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Yamashita further discloses “wherein the second pattern is embedded within the wafer.”  [Yamashita’s second pattern (e.g. OR pattern 32b) appears to be embedded in the resist film of wafer 18] 
Regarding claim 8, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Yamashita further discloses “wherein the second pattern includes at least one of a point, a line, a corner, a box, a triangle, a number and a mark.” [Fig. 2c of Yamashita shows second pattern 32b to include what can be construed as boxes or marks, given the BRI of these terms in the foregoing limitation]  
Regarding claim 9, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Yamashita further discloses “wherein the second wavelength has a second wavelength longer than a first wavelength of the first light beam.”  [See col. 22 lines 10-58. 1st light source 61 emits 633 nm He-Ne laser light. The 2nd light source 62 emits white light (exposure light). Col. 25 lines 14-16 show according to exposure dose, the resist may be illuminated by IR light where λIR > λ633nm]
Regarding claim 12, Yamashita and Biafore teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Although Yamashita does not address  all of the limitation of claim 12, Biafore from the same or similar field of endeavor is brought in to teach and/or suggest “further comprising an ultraviolet (UV) light source configured to generate the first light beam, and an infrared (IR) light source configured to generate the second light beam.”  [¶0037 in view of Fig. 1B shows two light beams 114 that may include one or more selected wavelengths including UV and IR radiation. Although Biafore does not address having two separate light sources, it appears light source 112 as shown can perform an analogous function.] The motivation for combining Yamashita and Biafore has been discussed in connection with claim 1, above. 
Regarding claim 14, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Yamashita further discloses and/or suggests “wherein the second pattern is coaxially aligned with the wafer.” [Refer to pattern 32b which is coaxially aligned with wafer 18]  
Regarding claim 15, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Yamashita further discloses and/or suggests “wherein the processing circuitry performs the image analysis by identifying coordinate locations of the first pattern relative to the second pattern as the overlay value.”  [See col. 14 lines 5-8 regarding measuring overlay difference between patterns 31b and 32b. Details for computing this difference are presented in col. 14. Refer to Figs. 9a-9c where a phase difference between signals S1 and S2 can be measured thus enabling the amount of overlay to be determined]
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Biafore, and in further view of Ohsaki (US 2005/0146693 A1), hereinafter referred to as Ohsaki.
Regarding claim 2, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although Yamashita’s OR pattern 32b is below OM pattern 31b on wafer 18 (e.g. Fig. 15), OR pattern 32b is not in a reference plate located below the wafer.  Biafore also does not address the features of Claim 2. Ohsaki on the other hand from the same or similar field of endeavor is brought in to disclose “wherein the second pattern is incorporated in a reference plate located below the wafer.”  [Refer to W-side reference plate 142 on which surface a wafer-side pattern 144 (Fig. 2) is formed] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yamashita for achieving higher overlay accuracy (abstract) and Biafore directed to a stochastically-aware metrology system (e.g. abstract and ¶0028) to add the teachings of Ohsaki to provide a projection optical system of an exposure apparatus that has a high numerical aperture yielding precise alignments and exposures with good resolution without increasing the size of the apparatus (¶0010).
Regarding claim 3, Yamashita, Biafore, and Ohsaki teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Although Yamashita and Biafore do not address the features of claim 3, Ohsaki from the same or similar field of endeavor is found to disclose and/or suggest “wherein the reference plate is placed on or adhered to a back side of the wafer.”  [The W-side reference plate 142 (Fig. 1) appears to be placed on or adhered to the backside of wafer W as shown. ] The motivation for combining Yamashita, Biafore, and Ohsaki has been discussed in connection with claim 2, above. 
Regarding claim 4, Yamashita, Biafore, and Ohsaki teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Alhough Biafore discloses a lithography sub-system that may includer a scanner or a stepper (¶0033), Yamashita and Biafore do not address all of the features of claim 4. Ohsaki from the same or similar field of endeavor is therefore brought in to disclose and/or suggest “wherein the reference plate is incorporated in a substrate holder of a photolithography scanner or stepper.” [See ¶0039 regarding a step-and-scan exposure apparatus (or a scanner) or a step-and-repeat exposure apparatus (or a stepper). Note the reference plate of Ohsaki in claim 3] The motivation for combining Yamashita, Biafore, and Ohsaki has been discussed in connection with claim 2, above. 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Biafore, and in further view of Lof et al. (US 7,420,676 B2), hereinafter referred to as Lof.
Regarding claim 5, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Alhough Yamashita and Biafore do not address the features of claim 5, Lof from the same or similar field of endeavor is found to disclose and/or suggest “wherein the second pattern is formed on a back side of the wafer [See Fig. 4b and Figs. 5a-5b of Lof, where a 2nd pattern (e.g. pattern I2) is found on the underside of wafer W], and the second light beam has the power sufficient to pass through an entire thickness of the wafer and reach the second pattern. [The pattern as shown above suggests that light must have had sufficient power to pass through wafer W]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yamashita for achieving higher overlay accuracy (abstract) and Biafore directed to a stochastically-aware metrology system (e.g. abstract and ¶0028) to add the teachings of Lof to provide a projection optical system of an exposure apparatus that has a high numerical aperture yielding precise alignments and exposures with good resolution without increasing the size of the apparatus (¶0010).
Regarding claim 16, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Alhough Yamashita and Biafore do not address the features of claim 15, Lof from the same or similar field of endeavor is found to disclose and/or suggest “wherein the second pattern is projected on a surface of the wafer.” [See Figs. 4A-4B and col. 7 lines 54-63 regarding imaging and etching repeating pattern M2 onto the second side of transparent substrate W to form image I2] The motivation for combining Yamashita, Biafore, and Lof has been discussed in connection with claim 5, above. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Biafore, and in further view of Lin et al. (US 2017/0336035 A1), hereinafter referred to as Lin.
Regarding claim 7, Yamashita and Biafore teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Alhough Yamashita and Biafore do not address the features of claim 7, Lin from the same or similar field of endeavor is found to disclose and/or suggest “wherein the second pattern includes a radioactive or fluorescent material.”  [See ¶0019 regarding a display pattern on a substrate forming a first fluorescent material mixed layer] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yamashita for achieving higher overlay accuracy (abstract) and Biafore directed to a stochastically-aware metrology system (e.g. abstract and ¶0028) to add the teachings of Lin as above to help reduce the point light source phenomena during the fabrication process of light emitting displays (¶0002-0003). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Biafore, and in further view of Sun et al. (US 2018/0019139 A1), hereinafter referred to as Sun.
Regarding claim 10, Yamashita and Biafore teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Yamashita further teaches “wherein the first wavelength is 50-400 nanometers [See col. 25 lines 13-15 where UV light above 350 nm may be used (i.e. this includes the range of 351-400nm). Biafore also uses illumination with  wavelengths of for e.g. 124 nm and 193 nm (e.g. ¶0064 and 0067)], and the second wavelength is 1-10 micrometers.” [Yamashita teaches the illumination beams may also include IR radiation (col. 25 lines 13-15). Biafore also teaches using IR radiation (¶0037), however, there is no indication of which wavelength(s) are employed. See Sun below for support] Although Yamashita and Biafore disclose using IR light, they do not specific a wavelength or range of wavelengths. Thus, Sun from the same or similar field of endeavor is brought in to teach this feature. As to “and the second wavelength is 1-10 micrometers.” [See ¶0114 for example where an IR light source can emit light at 1100 nm (1.1μm).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yamashita for achieving higher overlay accuracy (abstract) and Biafore directed to a stochastically-aware metrology system (e.g. abstract and ¶0028) to add the teachings of Sun as above for processing a semiconductor wafer to enable alignment of said wafer from a backside of said wafer, such that light signals in an attached photonic circuit can be correctly transmitted (¶0003-0004).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Biafore, and in further view of Shiba et al. (JP-2012195380-A – see English translation), hereinafter referred to as Shiba.
Regarding claim 13, Yamashita and Biafore teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Yamashita and Biafore however do not teach “wherein the second pattern is imaged via quantum tunneling imaging or IR transmission imaging.”  Shiba on the other hand from the same or similar field of endeavor is found to teach and/or suggest the foregoing [See abstract and Figs. 3 and 7. Also refer to for e.g. pg. 5 1st paragraph, where NIR light passes through wafer W and is irradiated onto wafer mark WM2 on the back surface] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yamashita for achieving higher overlay accuracy (abstract) and Biafore directed to a stochastically-aware metrology system (e.g. abstract and ¶0028) to add the teachings of Shiba as above for providing exposure and mark detection techniques in a lithographic process used in semiconductor device manufacturing, that helps to detect position information on the back surface of a wafer with high accuracy, thus improving the overlay accuracy (pg. 8, lines 22-24).

Allowable Subject Matter
13.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
11. The inspection system of claim 10, wherein the first wavelength is 266 nanometers, and the second wavelength is 3.6 or 3.7 micrometers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486